
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30


         2003 BOISE INCENTIVE AND PERFORMANCE PLAN

(Effective January 1, 2003)

--------------------------------------------------------------------------------




Table of Contents


Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

  1.   Purpose and Establishment     1   2.   Definitions     1   3.   Stock
Subject to the Plan     4   4.   Administration of the Plan     5   5.  
Eligibility     6   6.   Awards under the Plan; Agreement     6   7.   Options  
  6   8.   Stock Appreciation Rights   7   9.   Restricted Stock   8 10.  
Restricted Stock Units   10 11.   Performance Units   10 12.   Performance
Shares   11 13.   Annual Incentive Awards   11 14.   Stock Bonuses   12 15.  
Rights as a Shareholder   12 16.   Employment Not Guaranteed   12 17.  
Securities Matters   12 18.   Withholding Taxes   12 19.   Amendment and
Termination   13 20.   Transfers Upon Death; Nonassignability   13 21.  
Expenses and Receipts   13 22.   Deferral of Awards   13 23.   Change in Control
Provisions   13 24.   Claims Procedure   14 25.   Claims Review Procedure   15
26.   Lawsuits; Venue; Applicable Law   15 27.   Participant Rights   15 28.  
Unsecured General Creditor   15 29.   No Fractional Shares   15 30.  
Beneficiary   15 31.   Section 162(m)   16 32.   Form of Communication   16 33.
  Severability   16 34.   Effective Date and Term of Plan   16

i

--------------------------------------------------------------------------------

2003 BOISE INCENTIVE AND PERFORMANCE PLAN

        1.    Purpose and Establishment.
                1.1    Purpose.    The 2003 Boise Incentive and Performance Plan
(the "Plan") is intended to promote the interests of the Company and its
shareholders by (a) attracting, motivating, rewarding, and retaining the
broad-based management talent critical to achieving the Company's business
goals; (b) linking a portion of each Participant's compensation to the
performance of both the Company and the individual Participant; and
(c) encouraging ownership of Company common stock by Participants. The Plan has
been adopted and approved by the Board of Directors (defined below).
                1.2    Successor Plan.    This Plan shall be the successor plan
to the 1984 Key Executive Stock Option Plan (the "1984 KESOP"). No further
grants shall be made under the 1984 KESOP on or after January 1, 2003. All
awards outstanding under the 1984 KESOP on December 31, 2002 ("Prior Awards"),
are incorporated into this Plan and shall be treated as awards under this Plan;
however, the Prior Awards shall continue to be governed solely by the terms and
conditions of the written instrument evidencing the grant or issuance. Except as
expressly provided, no provision of this Plan shall affect or otherwise modify
the rights or obligations of holders of Prior Awards. Shares of Stock reserved
for issuance under the 1984 KESOP in excess of the number of shares as to which
awards have been made as of December 31, 2002, shall no longer be available for
issuance on or after January 1, 2003.
        2.    Definitions.    As used in the Plan, the following definitions
apply to the terms indicated below:
                2.1    "Agreement" means either the written agreement between
the Company and a Participant evidencing an Award and setting forth the terms
and conditions applicable to the Award or a statement issued by the Company to a
Participant describing the terms and conditions of an Award.
                2.2    "Annual Incentive Award" means an Award granted under
Section 13.
                2.3    "Award" means any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Unit, Performance Share,
Annual Incentive Award, or Stock Bonus granted pursuant to the terms of the
Plan.
                2.4    "Board of Directors" means the Board of Directors of the
Company.
                2.5    A "Change in Control" shall be deemed to have occurred
if:
                        (a)    Any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 20% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities; provided,
however, if such Person acquires securities directly from the Company, such
securities shall not be included unless such Person acquires additional
securities which, when added to the securities acquired directly from the
Company, exceed 20% of the Company's then outstanding shares of common stock or
the combined voting power of the Company's then outstanding securities, and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.5(c)(i) shall not be deemed to be a
Change in Control of the Company; or
 

1

--------------------------------------------------------------------------------


                        (b)    The following individuals cease for any reason to
constitute at least 662/3% of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or
                        (c)    The consummation of a merger or consolidation of
the Company (or any direct or indirect subsidiary of the Company) with any other
corporation other than (i) a merger or consolidation which would result in both
(a) continuing directors continuing to constitute at least 662/3% of the number
of directors of the combined entity immediately following consummation of such
merger or consolidation and (b) the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; provided, however, if such Person acquires securities directly from
the Company, such securities shall not be included unless such Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 20% of the Company's then outstanding shares of common stock
or the combined voting power of the Company's then outstanding securities, and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.5(c) (i) shall not be deemed to be a
Change in Control of the Company; or
                        (d)    The stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or the consummation of an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets, other than a sale or disposition by the Company of all
or substantially all of the Company's assets to an entity, at least 662/3% of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.
                        (e)    For purposes of Sections 2.5 and 2.19,
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").
                        (f)    For purposes of Sections 2.5 and 2.19, "Person"
shall have the meaning given in Section 3(a)(9) of the Exchange Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
                2.6    "Code" means the Internal Revenue Code of 1986, as
amended from time to time, and any regulations promulgated thereunder.
                2.7    "Committee" means the Executive Compensation Committee of
the Board of Directors or any successor to the Committee, which shall consist of
three or more persons, each of whom, unless otherwise determined by the Board of
Directors, is an "outside director" within the meaning of Section 162(m) of the
Code and a "nonemployee director" within the meaning of Rule 16b-3.
 

2

--------------------------------------------------------------------------------


                2.8    "Company" means Boise Cascade Corporation, a Delaware
corporation.
                2.9    "Director" means any individual who is a member of the
Board of Directors of the Company and who is not an employee of the Company.
                2.10    "Exchange Act" means the Securities Exchange Act of
1934, as amended from time to time.
                2.11    "Fair Market Value" of a share of Stock means the
closing price of the Stock as reported by the consolidated tape of the New York
Stock Exchange on the date in question, unless otherwise specified by the
Committee. If there are no Stock transactions on a particular date, the Fair
Market Value shall be determined as of the immediately preceding date on which
there were Stock transactions.
                        The Committee may in its sole discretion specify a
different date or dates on which Fair Market Value will be determined or may
specify a price that is at or within the range of the high and low selling
prices of the Stock on the New York Stock Exchange, that is the actual selling
price, or that is an average of prices over a number of trading days for the
purpose of calculating Fair Market Value; provided that the Fair Market Value
specified for Incentive Stock Options shall comply with applicable laws and
regulations.
                2.12    "Incentive Stock Option" means an Option that is an
"incentive stock option" within the meaning of Section 422 of the Code, or any
successor provision, and that is designated by the Committee as an Incentive
Stock Option.
                2.13    "Nonqualified Stock Option" means an Option other than
an Incentive Stock Option.
                2.14    "Option" means the right to purchase a stated number of
shares of Stock at a stated price for a stated period of time, granted pursuant
to Section 7.
                2.15    "Participant" means an employee or Director of the
Company or a subsidiary to whom an Award is granted pursuant to the Plan, or
upon the death of the Participant, his or her successors, heirs, executors, and
administrators, as the case may be.
                2.16    "Performance Goals" means the objectives established by
the Committee in its sole discretion with respect to any performance-based
Awards that relate to one or more business criteria within the meaning of
Section 162(m) of the Code. Performance Goals may include or be based upon,
without limitation: sales; gross revenue; gross margins; internal rate of
return; cost; ratio of debt to debt plus equity; profit before tax; earnings
before interest and taxes; earnings before interest, taxes, depreciation, and
amortization; earnings per share; operating earnings; economic value added;
ratio of operating earnings to capital spending; cash flow; free cash flow; net
operating profit; net income; net earnings; net sales or net sales growth; price
of Stock; return on capital, net assets, equity, or shareholders' equity;
segment income; market share; productivity ratios; expense targets; working
capital targets; or total return to shareholders. Performance Goals may (a) be
used to measure the performance of the Company as a whole or any subsidiary,
business unit or segment of the Company, (b) include or exclude (or be adjusted
to include or exclude) extraordinary items, and/or (c) reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group, index, or other external measure, in each case as determined by
the Committee in its sole discretion.
                2.17    "Performance Share" means an Award of a number of shares
granted to a Participant pursuant to Section 12 which is initially valued
according to Fair Market Value and is paid out based on the achievement of
stated Performance Goals during a stated period of time.
 

3

--------------------------------------------------------------------------------


                2.18    "Performance Unit" means an Award granted to a
Participant pursuant to Section 11 which is paid out based on the achievement of
stated Performance Goals during a stated period of time.
                2.19    A "Potential Change in Control" shall be deemed to have
occurred if (a) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control of the Company; (b) the
Company or any Person publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control of the
Company; (c) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 9.5% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; unless that Person has filed a
schedule under Section 13 of the Securities Exchange Act of 1934 and the rules
and regulations promulgated under Section 13, and that schedule (including any
and all amendments) indicates that the Person has no intention to (i) control or
influence the management or policies of the Company, or (ii) take any action
inconsistent with a lack of intention to control or influence the management or
policies of the Company; or (d) the Board adopts a resolution to the effect that
a Potential Change in Control has occurred.
                2.20    "Restricted Stock" means Stock granted to a Participant
which is subject to forfeiture and restrictions as set forth in Section 9.
                2.21    "Restricted Stock Units" means an Award granted to a
Participant pursuant to Section 10 which is subject to forfeiture and
restrictions.
                2.22    "Rule 16b-3" means Rule 16b-3 promulgated under the
Exchange Act, as amended from time to time.
                2.23    "Securities Act" means the Securities Act of 1933, as
amended from time to time.
                2.24    "Stock" means the common stock of the Company, par value
$2.50 per share.
                2.25    "Stock Appreciation Right" or "SAR" means the right to
receive an amount calculated as provided in and granted pursuant to Section 8.
                2.26    "Stock Bonus" means a bonus payable in shares of Stock
granted pursuant to Section 14.
        3.    Stock Subject to the Plan.
                3.1    Shares Available for Awards.    The maximum number of
shares of Stock reserved for issuance under the Plan shall be 2,200,000 shares
(subject to adjustment as provided herein). Shares may be authorized but
unissued Stock or authorized and issued Stock held in the Company's treasury.
All shares of Stock reserved for issuance under the Plan shall be available for
any Awards, including Options and Stock Appreciation Rights. The following
shares of Stock shall again be available for Awards under the Plan: (a) shares
subject to an Award (including a Prior Award, as that term is defined in
Section 1.2) which is cancelled, expired, terminated, forfeited, surrendered, or
otherwise settled without the issuance of any Stock, (b) shares of Restricted
Stock that are forfeited, (c) shares of Stock tendered to satisfy the exercise
price of an Option, and (d) shares tendered or withheld to satisfy tax
withholding pursuant to Section 18.
                3.2    Performance-Based Award Limitation.    Awards that are
designed to comply with the performance-based exception from the tax
deductibility limitation of Section 162(m) of the Code shall be subject to the
following rules:
                        (a)    The number of shares of Stock that may be granted
in the form of Options in a single fiscal year to a Participant may not exceed
1,500,000.
 

4

--------------------------------------------------------------------------------


                        (b)    The number of shares of Stock that may be granted
in the form of SARs in a single fiscal year to a Participant may not exceed
1,500,000.
                        (c)    The number of shares of stock that may be granted
in the form of Restricted Stock in a single fiscal year to a Participant may not
exceed 1,500,000.
                        (d)    The number of Restricted Stock Units that may be
granted in a single fiscal year to a Participant may not exceed 1,500,000.
                        (e)    The number of shares of Stock that may be granted
in the form of Performance Shares in a single fiscal year to a Participant may
not exceed 1,500,000.
                        (f)    The maximum amount that may be paid to a
Participant for Performance Units granted in a single fiscal year to the
Participant may not exceed $4,000,000.
                3.3    Adjustment for Change in Capitalization.    In the event
of any recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, spin-off, combination, share repurchase, share exchange,
reclassification, or other similar corporate transaction or event, unless
otherwise determined by the Committee in its sole discretion, (a) the number and
kind of shares of stock which may thereafter be issued in connection with
Awards; (b) the number and kind of shares of stock or other property issued or
issuable in respect of outstanding Awards; (c) the exercise price, grant price,
or purchase price relating to any Award; and (d) the maximum number of shares
subject to Awards which may be awarded to any employee during any fiscal year of
the Company shall be equitably adjusted as necessary to prevent the dilution or
enlargement of the rights of Participants; provided that, with respect to
Incentive Stock Options, adjustments shall be made in accordance with
Section 424 of the Code.
        4.    Administration of the Plan.
                4.1    Authority and Delegation.    The Committee shall have
final discretion, responsibility, and authority to administer and interpret the
Plan. This includes the discretion and authority to determine all questions of
fact, eligibility, or benefits relating to the Plan. The Committee may also
adopt any rules it deems necessary to administer the Plan. Any interpretation,
determination, decision, or other action made or taken by the Committee shall be
final and binding on Participants. The Committee's responsibilities for
administration and interpretation of the Plan shall be exercised by Company
employees who have been assigned those responsibilities by the Company's
management. Any Company employee exercising responsibilities relating to the
Plan in accordance with this section shall be deemed to have been delegated the
discretionary authority vested in the Committee with respect to those
responsibilities, unless limited in writing by the Committee.
                4.2    Terms and Conditions of Awards.    The Committee shall
have final discretion, responsibility, and authority to:
                        (a)    grant Awards;
                        (b)    determine the Participants to whom and the times
at which Awards shall be granted;
                        (c)    determine the type and number of Awards to be
granted, the number of shares of Stock to which an Award may relate, and the
applicable terms, conditions, and restrictions, including the length of time for
which any restriction shall remain in effect;
                        (d)    establish and administer Performance Goals
relating to any Award;
                        (e)    establish the rights of Participants with respect
to an Award upon termination of employment or service as a Director;
                        (f)    determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered;
 

5

--------------------------------------------------------------------------------


                        (g)    make adjustments in the Performance Goals in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles;
                        (h)    determine the terms and provisions of Agreements;
and
                        (i)    make all other determinations deemed necessary or
advisable for the administration of the Plan.
The Committee may solicit recommendations from the Company's management with
respect to any or all of the items listed above.
                        The Committee shall determine the terms and conditions
of each Award at the time of grant. The Committee may establish different terms
and conditions for different Participants, for different Awards, and for the
same Participant for each Award the Participant may receive, whether or not
granted at different times.
        5.    Eligibility.    The persons who shall be eligible to receive
Awards pursuant to the Plan shall be employees of the Company and its
subsidiaries and affiliates (including officers of the Company, whether or not
they are directors of the Company), selected by the Committee from time to time,
and Directors. The grant of an Award at any time to any person shall not entitle
that person to a grant of an Award at any future time.
        6.    Awards under the Plan; Agreement.    Awards that may be granted
under the Plan consist of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares, Annual Incentive
Awards, and Stock Bonuses, all as described below.
            Each Award granted under the Plan, except unconditional Stock
Bonuses, shall be evidenced by an Agreement which shall contain such provisions
as the Committee may, in its sole discretion, deem necessary or desirable which
are not in conflict with the terms of the Plan. By accepting an Award, a
Participant agrees that the Award shall be subject to all of the terms and
provisions of the Plan and the applicable Agreement.
        7.    Options.
                7.1    Terms and Agreement.    Subject to the terms of the Plan,
Options may be granted to Participants at any time as determined by the
Committee. The Committee shall determine, and the Agreement shall reflect, the
following for each Option granted:
                        (a)    the number of shares subject to each Option;
                        (b)    duration of the Option (provided that no Option
shall have an expiration date later than the day after the 10th anniversary of
the date of grant);
                        (c)    vesting requirements, if any;
                        (d)    whether the Option is an Incentive Stock Option
or a Nonqualified Stock Option;
                        (e)    the amount and duration of related Stock
Appreciation Rights, if any, and any conditions upon their exercise;
                        (f)    the exercise price for each Option (which shall
not be less than the Fair Market Value on the date of the grant);
                        (g)    the permissible method(s) of payment of the
exercise price;
                        (h)    the rights of the Participant upon termination of
employment or service as a Director, provided that the termination rights for
Participants receiving Incentive Stock Options shall conform to Section 422 of
the Code; and
 

6

--------------------------------------------------------------------------------


                        (i)    any other terms or conditions established by the
Committee.
                7.2    Exercise of Options.
                        (a)    Options shall be exercisable at such times and
subject to such restrictions and conditions as the Committee, in its sole
discretion, deems appropriate, which need not be the same for all Participants.
                        (b)    An Option shall be exercised by delivering
written notice as specified in the Agreement on the form of notice provided by
the Company. Options may be exercised in whole or in part.
                                For a Participant who is subject to Section 16
of the Exchange Act, the Company may require that the method of payment comply
with Section 16 and the rules and regulations thereunder. Any payment in shares
of Stock, if permitted, shall be made by delivering the shares to the secretary
of the Company, duly endorsed in blank or accompanied by stock powers duly
executed in blank, together with any other documents and evidence as the
secretary shall require.
                        (c)    Certificates for shares of Stock purchased upon
the exercise of an Option shall be issued in the name of or for the account of
the Participant or other person entitled to receive the shares and delivered to
the Participant or other person as soon as practicable following the effective
date on which the Option is exercised.
                7.3    Incentive Stock Options.    Notwithstanding anything in
the Plan to the contrary, no term of the Plan relating to Incentive Stock
Options shall be interpreted, amended, or altered, nor shall any discretion or
authority granted under the Plan be exercised so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of any affected Participant, to
cause any Incentive Stock Option previously granted to fail to qualify for the
federal income tax treatment afforded under Section 421 of the Code. Incentive
Stock Options shall not be granted to Directors. Incentive Stock Options shall
not be granted under the Plan on or after January 1, 2013.
                7.4    Leave of Absence or Transfer.    Transfer between the
Company and any subsidiary or between subsidiaries, or a leave of absence duly
authorized by the Company, shall not be deemed a termination of employment. A
Participant may not, however, exercise an Option or related Stock Appreciation
Right during any leave of absence unless authorized to do so by the Company's
compensation manager.
                7.5    Reduction in Price or Reissuance.    In no event shall
the Committee cancel any outstanding Option for the purpose of reissuing the
Option to the Participant at a lower exercise price or reduce the exercise price
of a previously issued Option.
                7.6    Aggregate Grant.    The aggregate number of shares of
Stock with respect to which Options or Stock Appreciation Rights may be granted
to a single Participant throughout the duration of the Plan may not exceed 30%
of the total number of shares of Stock available for issuance pursuant to
Section 3.1.
        8.    Stock Appreciation Rights.
                8.1    Terms and Agreement.    Subject to the terms of the Plan,
Stock Appreciation Rights may be granted to Participants at any time as
determined by the Committee. The Committee shall determine, and the Agreement
shall reflect, the following for each SAR granted:
                        (a)    the number of shares subject to each SAR;
                        (b)    whether the SAR is a Related SAR or a
Freestanding SAR;
                        (c)    duration of the SAR;
 

7

--------------------------------------------------------------------------------


                        (d)    vesting requirements, if any;
                        (e)    rights of the Participant upon termination of
employment or service as a Director; and
                        (f)    any other terms or conditions established by the
Committee.
                8.2    Related and Freestanding SARs.    A Stock Appreciation
Right may be granted in connection with an Option, either at the time of grant
or at any time thereafter during the term of the Option (a "Related SAR"), or
may be granted unrelated to an Option (a "Freestanding SAR").
                8.3    Surrender of Option.    A Related SAR shall require the
holder, upon exercise, to surrender the Option with respect to the number of
shares as to which the SAR is exercised, in order to receive payment. The Option
will, to the extent surrendered, cease to be exercisable.
                8.4    Reduction in Number of Shares Subject to Related
SARs.    For Related SARs, the number of shares subject to the SAR shall not
exceed the number of shares subject to the Option. For example, if the SAR
covers the same number of shares as the Option, the exercise of a portion of the
Option shall reduce the number of shares subject to the SAR to the number of
shares remaining under the Option. If the Related SAR covers fewer shares than
the Option, the exercise of a portion of the Option shall reduce the number of
shares subject to the SAR to the extent necessary so that the number of
remaining shares subject to the SAR is not more than the remaining shares under
the Option.
                8.5    Exercisability.    Subject to Section 8.7 and to any
rules and restrictions imposed by the Committee, a Related SAR will be
exercisable at the time or times, and only to the extent, that the Option is
exercisable and will not be transferable except to the extent that the Option is
transferable. A Freestanding SAR will be exercisable as determined by the
Committee but in no event after 10 years from the date of grant.
                8.6    Payment.    Upon the exercise of a Stock Appreciation
Right, the holder will be entitled to receive payment of an amount determined by
multiplying:
                        (a)    The excess of the Fair Market Value on the date
of exercise over the Fair Market Value on the date of grant, by
                        (b)    The number of shares with respect to which the
SAR is being exercised.
                        The Committee may limit the amount payable upon exercise
of a Stock Appreciation Right. Any limitation must be determined as of the date
of grant and noted on the Agreement evidencing the grant.
                        Payment may be made in cash, Stock, or a combination of
cash and Stock, in the Committee's sole discretion.
                8.7    Additional Terms.    The Committee may impose additional
conditions or limitations on the exercise of a Stock Appreciation Right as it
may deem necessary or desirable to secure for holders the benefits of
Rule 16b-3, or any successor provision, or as it may otherwise deem advisable.
        9.    Restricted Stock.
                9.1    Terms and Agreement.    Subject to the terms of the Plan,
shares of Restricted Stock may be granted to Participants at any time as
determined by the Committee. The Committee shall determine, and the Agreement
shall reflect, the following for the Restricted Stock granted:
                        (a)    the number of shares of Restricted Stock granted;
                        (b)    the purchase price, if any, to be paid by the
Participant for each share of Restricted Stock;
 

8

--------------------------------------------------------------------------------


                        (c)    the restriction period established pursuant to
Subsection 9.2;
                        (d)    any requirements with respect to elections under
Section 83(b) of the Code;
                        (e)    rights of the Participant upon termination of
employment or service as a Director; and
                        (f)    any other terms or conditions established by the
Committee.
                9.2    Restriction Period.    At the time of the grant of
Restricted Stock, the Committee shall establish a restriction period for the
shares granted, which may be time-based, based on the achievement of specified
Performance Goals, a combination of time- and Performance Goal-based, or based
on any other criteria the Committee deems appropriate. The Committee may divide
the shares into classes and assign a different restriction period for each
class. The Committee may impose additional conditions or restrictions upon the
vesting of the Restricted Stock as it deems fit in its sole discretion. If all
applicable conditions are satisfied, then upon the termination of the
restriction period with respect to a share of Restricted Stock, the share shall
vest and the restrictions of Section 9.3 shall lapse. To the extent required to
ensure that a Performance Goal-based Award of Restricted Stock to an executive
officer is deductible by the Company pursuant to Section 162(m) of the Code, any
such Award shall vest only upon the Committee's determination that the
Performance Goals applicable to the Award have been attained.
                9.3    Restrictions on Transfer Prior to Vesting.    Prior to
the vesting of Restricted Stock, the Participant may not sell, assign, pledge,
hypothecate, transfer, or otherwise encumber the Restricted Stock. Upon any
attempt to transfer rights in a share of Restricted Stock, the share and all
related rights shall immediately be forfeited by the Participant. Upon the
vesting of a share of Restricted Stock, the transfer restrictions of this
section shall lapse with respect to that share.
                9.4    Rights as a Shareholder.    Except for the restrictions
set forth here and unless otherwise determined by the Committee, the Participant
shall have all the rights of a shareholder with respect to shares of Restricted
Stock, including but not limited to the right to vote and the right to receive
dividends, provided that the Committee, in its sole discretion, may require that
any dividends paid on shares of Restricted Stock be held in escrow until all
restrictions on the shares have lapsed.
                9.5    Issuance of Certificates.
                        (a)    Following the date of grant, the Company shall
issue a stock certificate, registered in the name of or for the account of the
Participant to whom the shares of Restricted Stock were granted, evidencing the
shares. Each stock certificate shall bear the following legend:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms, and conditions (including
forfeiture provisions and restrictions against transfer) contained in the 2003
Boise Incentive and Performance Plan and an Agreement entered into between the
registered owner of the shares and the Company.

This legend shall not be removed until the shares vest pursuant to the terms
stated.
                        (b)    Each certificate, together with the stock powers
relating to the shares of Restricted Stock evidenced by the certificate, shall
be held by the Company unless the Committee determines otherwise.
                        (c)    Following the date on which a share of Restricted
Stock vests, the Company shall cause to be delivered to the Participant to whom
the shares were granted, a certificate evidencing the share free of the legend
stated in subsection (a) above.
 

9

--------------------------------------------------------------------------------


                9.6    Section 83(b) Election.    The Committee may provide in
the Agreement that the Award is conditioned upon the Participant making or not
making an election under Section 83(b) of the Code. If the Participant makes an
election pursuant to Section 83(b) of the Code, the Participant shall be
required to file a copy of the election with the Company within 10 days.
        10.    Restricted Stock Units.
                10.1    Terms and Agreement.    Subject to the terms of the
Plan, Restricted Stock Units may be granted to Participants at any time as
determined by the Committee. The Committee shall determine, and the Agreement
shall reflect, the following for the Restricted Stock Units granted:
                        (a)    the number of Restricted Stock Units awarded:
                        (b)    the purchase price, if any, to be paid by the
Participant for each Restricted Stock Unit;
                        (c)    the restriction period established pursuant to
Subsection 10.2;
                        (d)    rights of the Participant upon termination of
employment or service as a Director; and
                        (e)    any other terms or conditions established by the
Committee.
                10.2    Restriction Period.    At the time of the grant of
Restricted Stock Units, the Committee shall establish a restriction period,
which may be time-based, based on the achievement of specified Performance
Goals, a combination of time- and Performance Goal-based, or based on any other
criteria the Committee deems appropriate. The Committee may divide the awarded
units into classes and assign a different restriction period for each class. The
Committee may impose any additional conditions or restrictions upon the vesting
of the Restricted Stock Units as it deems fit in its sole discretion. If all
applicable conditions are satisfied, then upon the termination of the
restriction period with respect to a Restricted Stock Unit, the unit shall vest.
To the extent required to ensure that a Performance Goal-based Award of
Restricted Stock Units to an executive officer is deductible by the Company
pursuant to Section 162(m) of the Code, any such Award shall become vested only
upon the Committee's determination that the Performance Goals applicable to the
Award, if any, have been attained.
                10.3    Payment.    Upon vesting of a Restricted Stock Unit, the
Participant shall be entitled to receive payment of an amount equal to the Fair
Market Value of one share of Stock. Payment may be made in cash, Stock, or a
combination of cash and Stock, in the Committee's sole discretion.
        11.    Performance Units.
                11.1    Terms and Agreement.    Subject to the terms of the
Plan, Performance Units may be granted to Participants at any time as determined
by the Committee. The Committee shall determine, and the Agreement shall
reflect, the following for the Performance Units granted:
                        (a)    the number of Performance Units awarded;
                        (b)    the initial value of a Performance Unit;
                        (c)    the rights of the Participant upon termination of
employment or service as a Director (which may be different based on the reason
for termination);
                        (d)    the performance period and Performance Goals
applicable to the Award; and
                        (e)    any other terms or conditions established by the
Committee.
 

10

--------------------------------------------------------------------------------


                11.2    Payment.    After the applicable performance period has
ended, the Committee will review the Performance Goals and determine the amount
payable with respect to the Award, based upon the extent to which the
Performance Goals have been attained within the performance period and any other
applicable terms and conditions. Payment of earned Performance Units may be made
in cash, Stock, or a combination of cash and Stock, in the Committee's sole
discretion.
        12.    Performance Shares.
                12.1    Terms and Agreement.    Subject to the terms of the
Plan, Performance Shares may be granted to Participants at any time as
determined by the Committee. The Committee shall determine, and the Agreement
shall reflect, the following for the Performance Shares granted:
                        (a)    the number of Performance Shares awarded;
                        (b)    the performance period and Performance Goals
applicable to the Award;
                        (c)    whether dividend equivalents will be credited
with respect to Performance Shares, and if so, any accrual, forfeiture, or
payout restrictions on the dividend equivalents;
                        (d)    the rights of the Participant upon termination of
employment or service as a Director (which may be different based on the reason
for termination); and
                        (e)    any other terms or conditions established by the
Committee.
                12.2    Initial Value.    The initial value of each Performance
Share shall be the Fair Market Value on the date of grant.
                12.3    Payment.    After the applicable performance period has
ended, the Committee will review the Performance Goals and determine the amount
payable with respect to the Award, based upon the extent to which the
Performance Goals have been attained within the performance period and any other
applicable terms and conditions. Payment of earned Performance Shares may be
made in cash, Stock, or a combination of cash and Stock, as determined by the
Committee in its sole discretion.
        13.    Annual Incentive Awards.
                13.1    Award Period and Performance Goals.    The award period
for Annual Incentive Awards is a fiscal year, which may be a calendar year.
Within 90 days of the beginning of each award period, the Committee shall
establish the specific Performance Goals to be achieved in order for
Participants to earn an Annual Incentive Award. The Committee shall establish a
mathematical formula pursuant to which an Award equal to a specified percentage
of a Participant's salary shall be earned upon the attainment of specific levels
of the applicable Performance Goals. This formula may take into account
Performance Goals achieved in prior years. The Performance Goals and formula,
once established, shall continue for subsequent years unless modified by the
Committee. The Performance Goals applicable to an Award Period, and the formula
pursuant to which Award amounts shall be determined, shall be selected and
published within 90 days from the beginning of the award period.
                13.2    Payment.    As soon as practical after the conclusion of
each year, the Committee shall review and evaluate the Performance Goals
applicable to that year in light of the Company's performance measured in
accordance with the goals and shall determine whether the goals have been
satisfied. If satisfied, the Committee shall so certify in a written statement
and shall apply the criteria to determine the amount of the Award for each
Participant, subject to the Committee's right to reduce or eliminate the amount
of any Award under Section 31. Payment of earned Annual Incentive Awards may be
made in cash, Stock, or a combination of cash and Stock, in the Committee's sole
discretion. No Award may be paid to a Participant in excess of $3,000,000 for
any single year. If an Award is earned in excess of $3,000,000, the amount of
the Award in excess of this amount shall be deferred in accordance with
Section 22.
 

11

--------------------------------------------------------------------------------


        14.    Stock Bonuses.    Subject to the terms of the Plan, a Stock Bonus
may be granted to Participants at any time as determined by the Committee. If
the Committee grants a Stock Bonus, a certificate for the shares of Stock
constituting the Stock Bonus shall be issued in the name of the Participant to
whom the grant was made and delivered as soon as practicable after the date on
which the Stock Bonus is payable.
        15.    Rights as a Shareholder.    Except as otherwise provided in
Section 9.4 with respect to Restricted Stock, no person shall have any rights as
a shareholder with respect to any shares of Stock covered by or relating to an
Award until the date of issuance of a stock certificate with respect to the
shares. Except as otherwise provided in Sections 3.3 and 12.1, no adjustment to
any Award shall be made for dividends or other rights for which the record date
occurs prior to the date the stock certificate is issued.
        16.    Employment Not Guaranteed.    This Plan is not intended to and
does not create a contract of employment in any manner. Employment with the
Company is at will, which means that either the employee or the Company may end
the employment relationship at any time and for any reason. Nothing in this Plan
changes, or should be construed as changing, that at-will relationship.
        17.    Securities Matters.
                17.1    Delivery of Stock Certificates.    Notwithstanding
anything in this Plan to the contrary, the Company shall not be obligated to
issue or deliver any certificates evidencing shares of Stock unless and until
(a) the Company is advised by its counsel that the issuance and delivery of
certificates is in compliance with all applicable laws, regulations of
governmental authority, and the requirements of any securities exchange on which
the Stock is traded; and (b) any governmental approvals the Company deems
necessary or advisable have been obtained. The Committee may require, as a
condition of the issuance and delivery of certificates, that the recipient make
any agreements and representations and that the certificates bear any legends as
the Committee, in its sole discretion, deems necessary or desirable.
                17.2    When Transfer is Effective.    The transfer of any
shares of Stock shall be effective only when counsel to the Company has
determined that the issuance and delivery of the shares is in compliance with
all applicable laws, regulations, and the requirements of any securities
exchange on which shares of Stock are traded. The Committee may, in its sole
discretion, defer the effectiveness of any transfer of shares of Stock in order
to allow the issuance of the shares to be made pursuant to registration or an
exemption from registration or other methods for compliance available under
federal or state securities laws. The Committee shall inform the Participant in
writing of its decision to defer the effectiveness of a transfer. During the
period of deferral in connection with the exercise of an Option, the Participant
may, by written notice, withdraw the exercise and obtain the refund of any
amount paid in connection with the exercise.
        18.    Withholding Taxes.    When cash is to be paid pursuant to an
Award, the Company may deduct an amount sufficient to satisfy any federal and
state taxes required by law to be withheld. When shares of Stock are to be
delivered pursuant to an Award, the Company may require the Participant to remit
to the Company in cash an amount sufficient to satisfy any federal and state
taxes required by law to be withheld. With the Committee's approval, a
Participant may satisfy the foregoing requirement by electing to have the
Company withhold from delivery shares of Stock having a value equal to the tax
to be withheld. The shares shall be valued at Fair Market Value on the date the
amount of tax to be withheld is determined. Fractional share amounts shall be
settled in cash. Notwithstanding the foregoing, (i) if the Company is not using
APB Opinion 25 to account for equity awards in its financial statements, or
(ii) with respect to Annual Incentive Awards or Awards of Performance Units, the
Company may permit Participants to elect in writing, subject to restrictions
imposed by the Company, to have additional tax withheld in a total amount equal
to the tax that could be imposed on the transaction.
 

12

--------------------------------------------------------------------------------


        19.    Amendment and Termination.    The Board of Directors may, at any
time, amend or terminate the Plan; provided that no amendment shall be made
without shareholder approval if approval is required under applicable law or if
the amendment would (a) decrease the grant or exercise price of any Stock-based
Award to less than the Fair Market Value on the date of grant, (b) increase the
total number of shares of Stock available under the Plan, or (c) materially
increase the cost of the Plan to the company or the benefits to Participants.
Any amendment or termination shall not adversely affect the vested or accrued
rights or benefits of any Participant without the Participant's prior consent.
        20.    Transfers Upon Death; Nonassignability.    Upon the death of a
Participant, outstanding Awards granted to the Participant may be exercised only
by the executor or administrator of the Participant's estate or by a person who
has acquired the right to exercise by will or the laws of descent and
distribution. No transfer of an Award by will or the laws of descent and
distribution shall be effective to bind the Company unless the Committee has
been furnished with (a) written notice and a copy of the will and/or such
evidence as the Committee may deem necessary to establish the validity of the
transfer, and (b) an agreement by the transferee to comply with all the terms
and conditions of the Award that would have applied to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.
        During the lifetime of a Participant, no Award is transferable, except
that the Committee may, in its sole discretion, permit the transfer of an
outstanding Award to the extent allowable under then-current law. Subject to
applicable law, the Committee's approval, and any conditions that the Committee
may prescribe, a Participant may, upon providing written notice to the secretary
of the Company, elect to transfer an Award to a member or members of his or her
immediate family (including, but not limited to, children, grandchildren, and
spouse, or a trust for the benefit of immediate family members or a partnership
in which immediate family members are the only partners) or to other persons or
entities approved by the Committee; provided, however, that no transfer by any
Participant may be made in exchange for consideration.
        21.    Expenses and Receipts.    The expenses of the Plan shall be paid
by the Company. Any proceeds received by the Company in connection with any
Award may be used for general corporate purposes.
        22.    Deferral of Awards.    A Participant may elect to defer or the
Committee may require the deferral of receipt of all or any portion of any Award
to a future date as provided in and subject to the terms of the Company's 2001
Key Executive Deferred Compensation Plan or any successor plan, the Agreement,
and rules and procedures established by the Committee regarding Award deferrals.
        23.    Change in Control Provisions.
                23.1    Vesting and Exercisability.    Except as otherwise
determined by the Committee at the time of grant of an Award, upon a Change in
Control:
                        (a)    all outstanding Option and Stock Appreciation
Rights shall become fully vested and exercisable;
                        (b)    all Performance Goals shall be deemed achieved at
target levels and all other terms and conditions met;
                        (c)    all restrictions and conditions applicable to any
Restricted Stock shall lapse;
                        (d)    all restrictions and conditions applicable to any
Restricted Stock Units shall lapse and the Restricted Stock Units shall be paid
out as promptly as practicable;
                        (e)    all Performance Shares shall be delivered;
                        (f)    all Performance Units shall be paid out as
promptly as practicable;
 

13

--------------------------------------------------------------------------------


                        (g)    all Annual Incentive Awards for calendar years
ended prior to the Change in Control which have not yet been paid out shall be
paid out immediately in cash;
                        (h)    for Annual Incentive Awards for the calendar year
during which the Change in Control occurs, all Participants shall be deemed to
have achieved a pro rata Award equal to either (i) the Participant's target
Annual Incentive Award or (ii) the actual Annual Incentive Award as determined
by year-to-date performance through the last day of the month prior to the month
in which the Change in Control occurs, in either case multiplied by a fraction,
the numerator of which is the number of days which have elapsed from the
beginning of the year to the date on which the Change of Control occurs, and the
denominator of which is 365, and the Awards shall be paid in cash within 10 days
after the Change in Control; and
                        (i)    all other Awards shall be delivered or paid.
                23.2    Surrender and Payment.    Except as determined otherwise
by the Committee at the time of grant of an Award, upon a Change in Control, a
Participant shall have the right, by giving notice to the Company within 60 days
after the Change in Control, to elect to surrender all or part of any Award of
Options, Stock Appreciation Rights, Performance Shares, or Restricted Stock and
to receive payment in cash within 30 days after the Company receives the notice.
Payment shall be calculated as follows: the amount by which the highest price
paid per share on the New York Stock Exchange or paid or offered in any bona
fide transaction related to a Potential Change in Control or Change in Control,
at any time during the preceding 90 days, as determined by the Committee,
exceeds the exercise or grant price of the Award, multiplied by the number of
shares of Stock as to which the surrender right under this section is exercised.
                23.3    Termination Prior to Change in Control.    Any
Participant, whose employment is involuntarily terminated for any reason other
than disciplinary reasons within three months prior to the date of the Change in
Control, shall be treated, solely for purposes of this Plan, as continuing in
the Company's employment until the occurrence of the Change in Control, and to
have been terminated immediately thereafter.
                23.4    No Amendment.    Notwithstanding Section 19, upon a
Potential Change in Control, the provisions of this plan may not be amended in
any manner that would reduce or alter the rights of Participants to any benefit
under this Plan without the consent of each affected Participant. Furthermore,
notwithstanding Section 19, upon a Change in Control, the provisions of this
Section 23 may not be amended in any respect for three years following a Change
in Control but may be amended thereafter.
        24.    Claims Procedure.    Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company's compensation manager, who shall have absolute discretion to
interpret and apply the Plan, evaluate the facts and circumstances, and make a
determination with respect to the claim in the name and on behalf of the
Company. The claim shall include a statement of all facts the Participant
believes relevant to the claim and copies of all documents, materials, or other
evidence that the Participant believes relevant to the claim. Written notice of
the disposition of a claim shall be furnished to the Participant within 90 days
after the application is filed. This 90-day period may be extended an additional
90 days for special circumstances by the compensation manager, in his or her
sole discretion, by providing written notice of the extension to the claimant
prior to the expiration of the original 90-day period. If the claim is denied,
the compensation manager shall notify the claimant in writing. This written
notice shall:
                (a)    state the specific reasons for the denial;
                (b)    refer to Plan provisions on which the determination is
based;
 

14

--------------------------------------------------------------------------------


                        (c)    describe any additional material or information
necessary for the claimant to perfect the claim and explain why the information
is necessary; and
                        (d)    explain how the claimant may submit the claim for
review and state applicable time limits.
        25.    Claims Review Procedure.    Any Participant, former Participant,
or Beneficiary of either, who has been denied a benefit claim, shall be
entitled, upon written request, to access to or copies of all documents and
records relevant to his or claim and to a review of his or her denied claim. A
request for review, together with a written statement of the claimant's position
and any other comments, documents, records, or information that the claimant
believes relevant to his or her claim, shall be filed no later than 60 days
after receipt of the written notification provided for in Section 24 and shall
be filed with the Company's compensation manager. The manager shall promptly
inform the Company's senior human resources officer. The senior human resources
officer shall make his or her decision, in writing, within 60 days after receipt
of the claimant's request for review. This 60-day period may be extended an
additional 60 days if, in the senior human resources officer's sole discretion,
special circumstances warrant the extension and if the senior human resources
officer provides written notice of the extension to the claimant prior to the
expiration of the original 60-day period. The written decision shall be final
and binding on all parties and shall state the facts and specific reasons for
the decision and refer to the Plan provisions upon which the decision is based.
        26.    Lawsuits; Venue; Applicable Law.    No lawsuit claiming
entitlement to benefits under this Plan may be filed prior to exhausting the
claims and claims review procedures described in Sections 24 and 25. Any lawsuit
must be initiated no later than (a) one year after the event(s) giving rise to
the claim occurred, or (b) 60 days after a final written decision was provided
to the claimant under Section 25, whichever is sooner. Any legal action
involving benefits claimed or legal obligations relating to or arising under
this Plan may be filed only in Federal District Court in the city of Boise,
Idaho. Federal law shall be applied in the interpretation and application of
this Plan and the resolution of any legal action. To the extent not preempted by
federal law, the laws of the state of Delaware shall apply.
        27.    Participant Rights.    No Participant shall have any claim to be
granted any Award under the Plan, and there is no obligation to treat
Participants uniformly.
        28.    Unsecured General Creditor.    Participants and their
beneficiaries, heirs, successors, and assigns shall have no legal or equitable
rights, interest, or claims in any property or assets of the Company. The assets
of the Company shall not be held under any trust for the benefit of
Participants, their beneficiaries, heirs, successors, or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the Company
under this Plan. Any and all Company assets shall be, and remain, the general,
unpledged, unrestricted assets of the Company. The Company's obligation under
the Plan shall be an unfunded and unsecured promise of the Company.
        29.    No Fractional Shares.    No fractional shares of Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, other Awards, or other property shall be issued or paid in lieu of any
fractional shares or whether fractional shares or any rights to fractional
shares shall be forfeited or otherwise eliminated.
        30.    Beneficiary.    A Participant who is an Executive Officer may
file with the Committee a written designation of a beneficiary on the form
prescribed by the Committee and may, from time to time, amend or revoke the
designation. If no designated beneficiary survives the Participant, the executor
or administrator of the Participant's estate shall be deemed to be the
Participant's beneficiary.
 

15

--------------------------------------------------------------------------------


        31.    Section 162(m).    The Plan is designed and intended, and all
provisions shall be construed in a manner, to comply, to the extent applicable,
with Section 162(m) of the Code and the regulations thereunder. To the extent
permitted by Section 162(m), the Committee shall have sole discretion to reduce
or eliminate the amount of any Award which might otherwise become payable upon
attainment of a Performance Goal.
        32.    Form of Communication.    Any election, application, claim,
notice, or other communication required or permitted to be made by a Participant
to the Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Any communication shall be effective upon receipt by the
Company's compensation manager at 1111 West Jefferson Street, P.O. Box 50,
Boise, Idaho 83728.
        33.    Severability.    If any provision of the Plan is held to be
invalid or unenforceable, the other provisions of the Plan shall not be
affected.
        34.    Effective Date and Term of Plan.    The Plan shall be effective
on January 1, 2003, subject to the approval of the shareholders of the Company.
In the absence of shareholder approval, any Awards shall be null and void. The
Board of Directors or the Committee may terminate the plan at any time. Awards
outstanding at Plan termination shall remain in effect according to their terms
and the provisions of the Plan.

16

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.30



Table of Contents
